DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 & 15-20 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 08/17/2022 has been considered by the Examiner.

Claim Objections
Claims 10-13 & 15-20 are objected to because of the following informalities:  
A) In Claims 10 & 17, last lines, “15” should be deleted.
B) Claims 11-13, 15-16 & 18-20 are also objected to due to their dependency on Claim 10 or 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9-22, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,347,990 B1 to Sung in view of WO2011/042801A1 to Kristensson.

A) As per Claims 1, 10 & 17, Sung teaches a clean room system for processing semiconductor wafers (Sung: Figure 5), the clean room system comprising: 
a main body having an inner space (Sung: Figure 5, Items 110, 120 & 300);  
10a floor disposed in the inner space of the main body, wherein the inner space of the main body is divided into a clean fab and a clean sub-fab by the floor, and the clean fab is configured to be disposed with at least one wafer processing apparatus (Sung: Figure 5, floor between 110-120 & 300 with 131, 132 processing); and 
an air control cabinet (ACC) module (Sung: Figure 5, Item 500) configured to supply clean air to the clean fab, the ACC comprising:  
15an ACC inlet tube configured to supply air from the clean fab of the clean room system to the ACC module (Sung: best shown in Figure 3, Item 51 but applies to all embodiments gets air from clean fab); 
a main cabinet (Sung: Figure 5, Item 500; Col. 6, lines 48-49) disposed at the clean sub-fab, wherein the main cabinet is connected to the ACC inlet tube and configured to generate clean air from the air supplied from the ACC inlet tube; and  26Attorney Docket No.: US76774 Patent Application 
an ACC pipeline connected to the main cabinet and configured to supply the clean air generated by the main cabinet to the wafer processing apparatus in the clean fab (Sung: Figure 5, ducts from 500 to 131 & 132),
wherein the clean room system further comprises at least one clean fab filter disposed in the clean fab (Sung: Figure 4, Item 2a but present in all embodiments).
Sung does not explicitly teach that the at least one clean fab filter comprises a mat of random arranged fibers, the fibers are composed of fiberglass and have diameters between 0.5 and 2.0 micrometers.
However, Kristensson teaches a HEPA filter comprises a mat of random arranged fibers, the fibers are composed of fiberglass and have diameters between 0.5 and 2.0 micrometers (Kristensson: Pg. 8, lines 13-16).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sung by making the filter out of fiberglass, as taught by Kristensson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sung with these aforementioned teachings of Kristensson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the filter of Kristensson for the filter of Sung. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claims 2 & 18, Sung in view of Kristensson teaches that the clean room system further comprises at least one 5clean fab filter disposed in the clean fab, the ACC inlet tube has two ends, one end of the ACC inlet tube is connected to the main cabinet, another end of the ACC inlet tube is an open end (Sung: Figure 4, Item 2a, present in all embodiment is filter with pipe 51).
Sung in view of Kristensson does not explicitly teach that a distance between the open end of the ACC inlet tube the clean fab filter is within a range of 300 mm to 600 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the filter within 300-600mm of the tube, since it has been held that where the general conditions of a claim are disclosed in the prior art (a filter near the tube), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the distance to the tube from the filter is a result effective variable because the closer to the tube, the less contaminated the air directly entering the tube.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the filter within 300-600mm of the tube, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

C) As per Claim 3, Sung in view of Kristensson teaches all the limitations except explicitly that the ACC inlet tube is a single tube made of aluminum.
However, Applicant has not disclosed that having tube material solves any stated problem or is for any particular purpose. Moreover, it appears that aluminum tubing would perform equally well with Sung. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tube of Sung out of aluminum because the tube material does not appear to provide any unexpected results.

D) As per Claim 4, Sung in view of Kristensson teaches that the ACC inlet tube comprises a first portion and a second portion connected to the first portion, and the second portion of the ACC inlet tube is a flexible hose (Figure 3, Item 51 is presented as flexible).
Sung does not explicitly teach that the first portion is made of polyvinyl chloride (PVC).
However, Applicant has not disclosed that having tube material solves any stated problem or is for any particular purpose. Moreover, it appears that PVC tubing would perform equally well with Sung. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tube of Sung out of PVC because the tube material does not appear to provide any unexpected results.

E) As per Claim 5, Sung in view of Kristensson teaches that the second portion of the ACC inlet tube is 10connected to the main cabinet (Sung: Figure 3, end connected to module).

F) As per Claim 7, Sung in view of Kristensson teaches the main cabinet comprises a chemical filter configured to remove chemical materials and particles in the air supplied from the ACC inlet tube (Sung: Col. 9, lines 24-27).

G) As per Claims 9 & 19, Sung in view of Kristensson teaches the wafer processing apparatus is an exposure 5apparatus for transferring a pattern onto a semiconductor wafer (Sung: Col. 10, lines 22-24).

H) As per Claim 11, Sung in view of Kristensson teaches the floor comprises at least one vent area for 5air communication between the clean fab and the clean sub-fab (Sung: Figure 5, holes in floor).


Claims 6, 8 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Kristensson as applied to claims 1, 10 & 17 above, and further in view of US Patent Number 7,285,147 B2 to Kuo.

A) As per Claims 6, 8 & 20, Sung in view of Kristensson teaches the main cabinet of the ACC module comprises a chemical filter, the chemical filter is configured to remove chemical materials and particles in the air supplied from the ACC inlet tube (Sung: Col. 9, lines 24-27).
Sung in view of Kristensson does not teach that the main cabinet of the ACC module comprises a fan, a moisture control unit, the fan is configured to draw the air from the 15clean fab of the clean room system into the ACC inlet tube, and the moisture control unit is configured to control a moisture and a temperature of the air supplied from the ACC inlet tube.
However, Kuo teaches a main cabinet comprising a fan, a moisture control unit, the fan is configured to draw the air from the 15clean fab of the clean room system into the ACC inlet tube, and the moisture control unit is configured to control a moisture and a temperature of the air supplied from the ACC inlet tube (Kuo: Figure 3, Item 113 & 114).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sung in view of Kristensson by adding a fan & moisture control unit, as taught by Kuo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sung in view of Kristensson with these aforementioned teachings of Kuo with the motivation of providing greater control over both the amount and quality of the gas flow through into the processing area.


Claims 12-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Kristensson as applied to claim 10 above, and further in view of US Patent Number 6,368,208 B1 to Minoshima.

A) As per Claim 12, Sung in view of Kristensson teaches all the limitations except a clean room pipeline coupled to the clean fab and the clean sub-fab and configured to supply air from the clean sub-fab to the clean fab.
However, Minoshima teaches a clean room pipeline coupled to the clean fab and the clean sub-fab and configured to supply air from the clean sub-fab to the clean fab (Minoshima: Figure 1, Item 12 with Item 17).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sung in view of Kristensson by adding a clean room pipeline, as taught by Minoshima, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sung in view of Kristensson with these aforementioned teachings of Minoshima with the motivation of utilizing the exhaust gas from the clean room to be recirculated, thereby potentially requiring less cleaning and conditioning compared to external sources.

B) As per Claim 13, Sung in view of Kristensson and Minoshima teaches that a main filter coupled to the clean room pipeline and configured to filter air supplied from the clean sub-fab (Sung: Figure 4, Item 2a but present in all embodiments).  


	C) As per Claim 15, Sung in view of Kristensson and Minoshima teaches that the clean room system further comprises at least one 5clean fab filter disposed in the clean fab, the ACC inlet tube has two ends, one end of the ACC inlet tube is connected to the main cabinet, another end of the ACC inlet tube is an open end (Sung: Figure 4, Item 2a, present in all embodiment is filter with pipe 51).
Sung does not explicitly teach that a distance between the open end of the ACC inlet tube the clean fab filter is within a range of 300 mm to 600 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the filter within 300-600mm of the tube, since it has been held that where the general conditions of a claim are disclosed in the prior art (a filter near the tube), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the distance to the tube from the filter is a result effective variable because the closer to the tube, the less contaminated the air directly entering the tube.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the filter within 300-600mm of the tube, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Kristensson as applied to claim 10 above, and further in view of US Patent Number 7,416,574 B2 to Udagawa.

A) As per Claim 16, Sung in view of Kristensson teaches all the limitations except explicitly that the wafer processing apparatus is an 5exposure apparatus for transferring a pattern onto the semiconductor wafers, the exposure apparatus comprises a projection module having a plurality of lens, and the ACC pipeline is configured to supply the clean air to the projection module of the exposure apparatus.
However, Udagawa teaches the wafer processing apparatus is an 5exposure apparatus for transferring a pattern onto the semiconductor wafers, the exposure apparatus comprises a projection module having a plurality of lens, and the ACC pipeline is configured to supply the clean air to the projection module of the exposure apparatus (Udagawa: Col. 5, lines 26-31).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sung in view of Kristensson by making the exposure apparatus, as taught by Udagawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sung in view of Kristensson with these aforementioned teachings of Udagawa since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the processing apparatus of Udagawa for the processing device of Sung in view of Kristensson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 & 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762